Citation Nr: 1201653	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Enttitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION


The Veteran served on active duty from June 1956 to April 1959.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As reason for his bilateral (right and left ear) hearing loss and tinnitus, the Veteran asserts that while in the Marine Corps he was required to qualify for weapons' training that repeatedly exposed him to very loud noise, and he adds without the benefit of hearing protection (ear plugs).  He maintains that he consequently has had hearing loss and tinnitus (ringing in his ears) since his service during the 1950s, which has gotten progressively worse.  His DD Form 214, Report of Transfer or Discharge, shows that his military occupational specialty (MOS) was supply administrative clerk.  His service treatment records (STRs) do not contain any evidence of hearing loss or tinnitus, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  However, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Also, concerning the Veteran's claim of having experienced relevant injury, namely, acoustic trauma while in service, and of having experienced continuous hearing loss and tinnitus during the many years since, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003).  Because of its inherently subjective nature, even the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board will also, however, have to eventually additionally assess the credibility of his lay testimony (so not just competency) to in turn determine its ultimate probative value or weight in relation to the other evidence in the file.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The file does not contain any medical evidence concerning these claims of hearing loss or tinnitus, including any audiological findings.  As such, the Board is unable to determine the extent of the Veteran's hearing loss in the relevant frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz and his speech discrimination percentage to, in turn, determine whether he has sufficient hearing loss to be considered a ratable disability by VA standards.  See 38 C.F.R. § 3.385, indicating that impaired hearing only will be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of these frequencies is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  This is irrespective of the additional determination that also has to be made regarding whether any current hearing loss (and/or tinnitus) is the result of the noise exposure in service or, instead, other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  The Veteran and his representative have alluded to the necessity of a VA compensation examination to assist in deciding these claims, and the Board agrees an examination and opinion are needed to fairly decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).   

Also, in the July 2009 statement of the case (SOC) the RO references the Veteran's VA treatment records from Little Rock and Pensacola, yet those records are not in the claims file and therefore need to be obtained for proper adjudication of the claims.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical treatment records are in constructive, if not actual, possession of the agency and therefore must be obtained if the material could be determinative of the claim).  And if the Veteran instead has a Virtual VA file, permitting electronic access to and review of these and other records, then this needs to be indicated.  Now in certain instances the Virtual VA paperless claims processing system is utilized, instead of paper, wherein a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate the Veteran's VA medical records with the claims file (or indicate he has a Virtual VA file), including especially his records mentioned in the July 2009 SOC from the VA medical facilities in Little Rock, Arkansas and Pensacola, Florida.  If necessary to obtain other confidential records, have him complete and return the necessary authorization (VA Form 21-4142).

2.  Upon receipt of all additional records, schedule a VA compensation examination to first determine whether the Veteran has sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  If confirmed that he does, then a medical nexus opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) the current hearing loss disability and tinnitus are attributable to his military service, including especially to his claimed duties and responsibilities involving exposure to weapons fire during military training.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history.

*The examiner must bear in mind that the Veteran is competent to say he sustained relevant injury while in service (i.e., acoustic trauma) and that he has experienced difficulty hearing and tinnitus since, even if not corroborated by contemporaneous medical evidence such as actual treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  So the mere absence of any actual documentation of treatment for these claimed conditions during his service, or even during the many years since, cannot be the sole basis for disassociating his hearing loss and tinnitus from his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

The examination report must include discussion of the rationale for all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to relevant evidence in the file.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner determines that he/she cannot provide this requested medical nexus opinion without resorting to mere speculation, he/she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion.

3.  Then readjudicate these claims for service connection for bilateral hearing loss and tinnitus in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

